Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 4, the prior art does not disclose “…a vertical distance estimating unit configured to estimate a vertical distance between the reference site of the primary coil and the reference site of the secondary coil based on the value of the voltage detected by the voltage detector; and a horizontal distance estimating unit configured to estimate a horizontal distance between the reference site of the primary coil and the reference site of the secondary coil based on the vertical distance estimated by the vertical distance estimating unit, the value of the voltage detected by the voltage detector, and the voltage value-distance information stored in the memory..“ in combination with the remaining limitations of independent claim 1. Dependent claims 2-3 are also allowed.
As per claim 5, the prior art does not disclose “…a vertical distance estimating unit configured to estimate a vertical distance between the reference site of the primary coil and the reference site of the secondary coil based on the value of the voltage detected by the voltage detector; and a charging capability estimating unit configured to estimate whether or not a current position of the electric vehicle is a position at which charging is possible in an empty vehicle state based on the vertical distance estimated by the vertical distance estimating unit, the value of the voltage detected by the voltage detector, and the voltage value-distance information  “ in combination with the remaining limitations of independent claim 1. Dependent claim 6 is also allowed.
The examiner found ICHIKAWA et al. (US 2015/0217648 A1) and II et al. (US 2018/0287434 A1, hereinafter II) to be the closest prior art of record.
ICHIKAWA discloses a wireless charging system for charging a vehicle battery, the charging station starts by transmitting a weak electric power for positioning the vehicle. II discloses a wireless power transmission and receiver system wherein the vertical separation is detected based on measured characteristics at the transmitting coil i.e. inductance. II further discloses calculating the horizontal separation based on the vertical separation distance and a coupling coefficient.  However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859